Citation Nr: 1755721	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Whether new and material evidence has been received to reopen a claim for depressive disorder.  

7.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee patellofemoral pain syndrome and osteoarthritis (hereinafter a "right knee disability").  

8.  Entitlement to service connection for a gastrointestinal disability, to include GERD, and to include as secondary to medications used to treat service-connected right knee disability.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for rhinitis.

12.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2003 to July 2004 with additional periods of active duty for training (ACDUTRA) in the U.S. Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case is now before the RO in St. Petersburg, Florida.

Although the issues certified to the Board were for depressive disorder and GERD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized as reflected on the title page to comport with the record.

After the statement of the case was issued in November 2012, additional evidence was submitted by the Veteran and associated with the claims file.  However, as this evidence is pertinent to issues that have been remanded for additional development, the Board finds no prejudice with proceeding with the adjudication of the appeals as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In February 2017, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the American Legion as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for a right ankle disability; entitlement to service connection for a gastrointestinal disability, to include GERD; entitlement to service connection for hypertension; entitlement to service connection for rhinitis; and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for migraine headaches; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the November 2005 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.  

3.  In a November 2005 rating decision, the RO denied a claim for service connection for a left shoulder disability; the Veteran submitted a timely NOD, but did not perfect his appeal; no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the November 2005 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.  

5.  In a November 2005 rating decision, the RO denied a claim for service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc; the Veteran submitted a timely NOD, but did not perfect his appeal; no new and material evidence was submitted within one year of the rating decision, and the decision became final.

6.  The evidence received since the November 2005 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc.  

7.  In an October 2009 rating decision, the RO denied the Veteran's claim for service connection for right ankle sprain and right ankle fracture; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

8.  The evidence received since the October 2009 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.  

9.  In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for gastroenteritis; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

10.  The evidence received since the November 2005 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disability, to include GERD.  

11.  In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder with psychotic features; the Veteran submitted a timely NOD, but did not perfect his appeal; no new and material evidence was submitted within one year of the rating decision, and the decision became final.

12.  The evidence received since the November 2005 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  

13.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed major depressive disorder is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the claim for entitlement to service connection for migraine headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for migraine headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The November 2005 rating decision that denied the claim for service connection for a left shoulder disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a left shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The November 2005 rating decision that denied the claim for entitlement to service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence has not been received to reopen the claim for entitlement to service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The October 2009 rating decision that denied the claim for entitlement to service connection for a right ankle sprain and right ankle fracture is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

8.  New and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The November 2005 rating decision that denied the claim for entitlement to service connection for gastroenteritis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

10.  New and material evidence has been received to reopen the claim for entitlement to service connection for a gastrointestinal disability, to include GERD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

11.  The November 2005 rating decision that denied the claim for entitlement to service connection for major depressive disorder with psychotic features is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

12.  New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence

	Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Migraine Headaches

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for migraine headaches.  In November 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2005 rating decision.  Therefore, the November 2005 rating decision is final.

In the November 2005 rating decision, the RO denied the Veteran's claim for service connection for migraine headaches, because there was no evidence that the Veteran's preexisting migraine headaches were aggravated by military service.  At the time of this decision, the evidence consisted of service treatment records, VA treatment records and an October 2005 VA neurological disorders examination.  

Since the Veteran's last prior final denial in November 2005, the record includes additional VA treatment records, additional National Guard records, a March 2012 VA examination, Social Security Administration (SSA) records, and lay statements.  None of these records establish that the Veteran's preexisting migraine headaches were aggravated by his military service.  

The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's preexisting migraine headaches were aggravated by his military service. 


	Left Shoulder Disability

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability.  In November 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran submitted a timely NOD, but did not perfect his appeal.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2005 rating decision.  Therefore, the November 2005 rating decision is final.

In the November 2005 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability, because there was no evidence that the Veteran's preexisting left shoulder disability was aggravated by his military service.  At the time of this decision, the evidence consisted of service treatment records, VA treatment records, and an October 2005 VA examination.  

Since the Veteran's last prior final denial in November 2005, the record includes additional VA treatment records, additional National Guard records, a March 2012 VA examination, SSA records, and lay statements.  None of these records establish that the Veteran's preexisting left shoulder disability was aggravated by military service.  

The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's preexisting left shoulder disability was aggravated by his military service.

	Lumbar Spine Disability

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc.  In November 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran submitted a timely NOD, but did not perfect his appeal.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2005 rating decision.  Therefore, the November 2005 rating decision is final. 

In the November 2005 rating decision, the RO denied the Veteran's claim for service connection for lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc, because there was no evidence that the Veteran's preexisting lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc were aggravated by his military service.  At the time of the decision, the evidence consisted of service treatment records, VA treatment records, an October 2005 VA examination, and a November 2005 VA addendum opinion.  

Since the Veteran's last prior final denial in November 2005, the record includes additional VA treatment records, additional National Guard records, a March 2012 VA examination, SSA records, and lay statements.  None of these records establish that the Veteran's preexisting lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc were aggravated by his military service.  

The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's preexisting lumbar paravertebral myositis and minimal diffuse bulging of L4-L5 disc were aggravated by his military service.  

	Right Ankle Disability

In an October 2009 rating decision, the RO denied the Veteran's claim for service connection for a right ankle sprain and a right ankle fracture.  In November 2009, the Veteran was advised of his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the October 2009 rating decision.  Therefore, the October 2009 rating decision is final.  

In the October 2009 rating decision, the RO denied the Veteran's claim for service connection for a right ankle sprain and a right ankle fracture, because there was no evidence that the Veteran's right ankle disability was etiologically related to service or his service-connected right knee disability.  

Since the Veteran's last prior final denial in October 2009, the record includes a March 2012 VA opinion linking his current right ankle disability to his active duty service.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The March 2012 VA opinion will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a right ankle disability is reopened. 

	GERD

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for GERD.  In November 2005, the Veteran was advised of his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2005 rating decision.  Therefore, the November 2005 rating decision is final.  

In the November 2005 rating decision, the RO denied the Veteran's claim for service connection for GERD, because there was no evidence of a chronic gastrointestinal disability, and there was no etiological link to service.  

Since the Veteran's last prior final denial in November 2005, the record includes an August 2010 VA examination report and additional VA treatment records providing evidence that the Veteran had a chronic gastrointestinal disability.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The August 2010 VA examination report and additional VA treatment records will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a gastrointestinal disability, to include GERD, is reopened.  

	Depressive Disorder

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder with psychotic features.  In November 2005, the Veteran was advised of his appellate rights.  The Veteran submitted a timely NOD, but did not perfect his appeal.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the November 2005 rating decision.  Therefore, the November 2005 rating decision is final.

In the November 2005 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder with psychotic features, because there was no evidence that his nervous condition was related to his military service.  

Since the Veteran's last prior final denial, the record includes June 2012 Medical Evaluation Board (MEB) proceedings, an April 2013 Statement of Medical Examination and Duty Status, and April 2014 Formal Physical Evaluation Board Proceedings (PEB), which provide evidence that the Veteran's current acquired psychiatric disorder was related to his active duty service.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  These new National Guard records are presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder is reopened.  

Service Connection

The Veteran contends that he has experienced mental health problems since service.  He asserts that his current depressive disorder was the result of his duties during service as a Chaplain Assistant, where he dealt with the problems of other soldiers.  See January 2006 statement.  

Additionally, in statements submitted by fellow servicemen and his wife, they stated that from 2003 to 2004 the Veteran had been isolated from the rest of his troop in a separate barracks, because he was disturbing other servicemen due to his sleep problems.  He was reportedly snoring, and the Veteran described feeling as if he was drowning and choking.  According to those statements, the Veteran lived in the barracks for approximately eight months without hot water and heating in the winter.  Moreover, the Veteran told his fellow servicemen that he had difficulty with a sergeant who had him working seven days a week as punishment.  During this time, the Veteran reported having had a change of mood and attitude towards life, headaches, and nervousness.  Months after returning home, he was hospitalized for depression.  See February 2010, February 2013, and April 2013 statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service connection claim for an acquired psychiatric disorder, to include depressive disorder, is warranted.  

On that basis, there is no dispute in the record that the Veteran has a current diagnosis for depressive disorder.  The earliest documented report of mental health problems was in December 2003, according to a July 2013 statement from his private treating psychiatrist, where he was diagnosed with major depressive disorder, recurrent, severe, with mixed features.  Both VA and private treatment records show that the Veteran was in some form of treatment for his mental health problems, including two psychiatric hospitalizations, after his active duty service from 2004 to 2015.  

Despite the Veteran's extensive history of psychiatric treatment, there is conflicting medical evidence, including multiple VA examinations, as to whether the Veteran's current major depressive disorder is etiologically related to his active duty service.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Nevertheless, the Board finds that the most probative evidence as to the etiology of the Veteran's psychiatric disorder are the findings of his 2012, 2013, and 2014 Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) Proceedings.  While the Veteran was still on duty with the National Guard, he was evaluated to determine whether he could remain on duty based on his current disabilities, and the extent to which any of his disabilities were incurred or aggravated during his active duty service.  A summary of these records show that the Veteran's major depressive disorder reportedly began while he was being mobilized for deployment to Iraq at Fort Bragg in North Carolina.  During his eighth-month period of mobilization, the Veteran described having mild symptoms of depression, suicidal thoughts, crying spells, and eating disorders.  He testified that he sought treatment and received inpatient psychiatric care followed by psychotherapy and psychotropic medications after redeploying to Puerto Rico.  According to April 2014 Formal PEB Proceedings, based on a review of the objective medical evidence of record and the Veteran's sworn testimony, the PEB found that the Veteran's major depressive disorder was incurred or aggravated during mobilized service.  

Taking into consideration the competent and credible statements attesting to the Veteran's mental health complaints during service, the documented clinical evidence of psychiatric treatment both during service, shortly thereafter and continuing to the present, and the findings of the April 2014 Formal PEB Proceedings, the Board finds that the evidence is at least in equipoise that the Veteran's current major depressive disorder is etiologically related to his active duty service.  Therefore, the Veteran's claim for an acquired psychiatric disorder, to include depressive disorder, is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for migraine headaches is denied.  

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for a left shoulder disability is denied.  

New and material evidence has not been received, and the claim for entitlement to service connection for a lumbar spine disability is denied.   

New and material evidence has been received, and the claim for entitlement to service connection for a right ankle disability is reopened.   

New and material evidence has been received, and the claim for entitlement to service connection for a gastrointestinal disability, to include GERD, is reopened.   

New and material evidence has been received, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is reopened.   

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is granted.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

	Right Ankle Disability

The Veteran generally asserts that his current right ankle disability was caused by his active duty service, or, alternatively, was caused by his service-connected right knee disability.  

In a May 2009 VA opinion, the VA examiner found that the Veteran's current right ankle disability was "not related to service connected right knee patellofemoral dysfunction in terms of pathophysiology or etiology."  The VA examiner noted that the Veteran had sustained an accident on which he twisted his right ankle joint for which he developed his fracture.  While this opinion addresses causation, it does not sufficiently address whether the Veteran's right ankle disability was aggravated by his service-connected right knee disability.  Furthermore, the Board finds that the opinion is not adequate, because it does not explicitly provide an opinion addressing direct service connection as asserted by the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the Board finds that the March 2012 VA opinion is also inadequate.  In that opinion, the VA examiner concluded that "it is at least as likely as not that the Veteran's right ankle condition is due to military service, because the condition did not exist until he was in the service."  In the March 2012 VA examination report, the VA examiner noted that the Veteran's right ankle disability had existed since 2006 and caused a loss of strength in his right ankle causing him to twist his ankle.  First, the VA examiner incorrectly found that the Veteran was in service in 2006, as he was discharged from active duty service in 2004.  Next, the VA examiner failed to identify the evidence establishing that the Veteran's right ankle disability had existed in 2006.  Since the March 2012 VA examiner's opinion is based on an inaccurate factual premise and failed to take into consideration the Veteran's complete medical history, the Board finds that this opinion is unreliable, and thus, inadequate to support the Veteran's service connection claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is required to obtain a supplemental VA opinion that addresses whether the Veteran's right ankle disability was caused by his active duty service or was caused or aggravated by his service-connect right knee disability.  

	Gastrointestinal Disability

The Veteran asserts that since 2003 or 2004, during his active duty service, he had symptoms of epigastric pain and reflux.  Alternatively, the Veteran asserts that his current gastrointestinal disability was caused by medications used to treat his service-connected right knee disability.

The Board finds that the record does not include sufficient evidence to evaluate the Veteran's service connection claim for GERD, as both the August 2010 and March 2012 VA examinations are both deemed to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Noting that the Veteran was taking medications to treat GERD, the August 2010 VA examiner found that the Veteran's GERD was not caused by or a result of medications for his service-connected right knee disability, because there was no evidence of GERD.  Based on the contradictory findings of the VA examiner, the August 2010 VA opinion was found to be inadequate.  Additionally, the Board notes that the secondary service connection opinion addressed causation, but did not address aggravation.  As a result, the Veteran was afforded another VA examination in March 2012.  

At the March 2012 VA examination, the VA examiner determined that there was no pathology to render a diagnosis because the Veteran's upper gastrointestinal series was normal.  Since the VA examiner had acknowledged that the Veteran was treating his symptoms of dysphagia, heartburn, epigastric pain, nausea and vomiting with medication, the VA examiner was asked to clarify his opinion.  In response, the March 2012 VA examiner opined that "it was at least as likely as not that the Veteran's GERD is due to military service, because it did not happen until he was in the military."  The Board finds that the March 2012 VA examiner's opinion is inadequate, because it is conclusory and not based on any specific evidence of record.  Indeed, a review of the record does not show that the Veteran was diagnosed for GERD during service.  There is a record of the Veteran's treatment for acute gastroenteritis in December 2003; however, the March 2012 VA examiner did not explain the relationship between that in-service diagnosis for gastroenteritis and his current diagnosis for GERD.  Accordingly, the Board finds that a remand is required to provide a new VA opinion that adequately addresses whether the Veteran's GERD is etiologically related to service, to include his in-service 2003 gastroenteritis diagnosis.  

Moreover, a remand is required to provide an opinion that adequately addresses whether the Veteran's GERD was caused or aggravated by medications used to treat his service-connected right knee disability.  Additionally, since the Veteran has now been service-connected for major depressive disorder, the VA examiner should also address whether his GERD was caused or aggravated by his service-connected major depressive disorder, or his medications used to treat that disorder.  

	Hypertension

The Veteran is generally seeking service connection for hypertension.  

At his March 2012 VA examination, the VA examiner found that the Veteran was diagnosed with hypertension in 2004.  The VA examiner opined that "it is at least as likely as not that the Veteran's hypertension is due to his military service, because it did not develop until he was in the military service."  The Board finds that this opinion is inadequate, because it conflicts with other clinical evidence showing that the Veteran had been diagnosed with hypertension in July 2003, which was prior to his active duty service.  Since the March 2012 VA examiner's opinion did not take into consideration the Veteran's complete medical history, did not address whether the Veteran's hypertension preexisted his active duty service, and if so, whether it was aggravated by service, or whether his hypertension occurred during a period of ACDUTRA, a remand is required to obtain a new VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

	Rhinitis

The Veteran is generally seeking service connection for rhinitis.  

At a March 2012 VA examination, the VA examiner determined that there was no pathology to render a diagnosis for rhinitis.  Since the Veteran was using multiple medications for his allergic rhinitis, the VA examiner was asked to provide a clarifying opinion.  In response, the March 2012 VA examiner opined that "it is at least as likely as not that the Veteran's rhinitis is due to military service, because the Veteran did not have symptoms until 2004 when he was in the military service and now he has rhinitis symptoms year round."  The Board finds that this opinion is inadequate, as it did not address the Veteran's complete medical history, to include a December 2001 report of medical history, prior to the Veteran's active duty service, which noted that the Veteran had a history of allergic rhinitis.  Notably, the March 2012 VA examiner did not cite to any specific evidence for the finding that the Veteran's rhinitis symptoms did not exist until 2004.  Accordingly, a remand is required to obtain a new VA opinion that addresses whether the Veteran's rhinitis preexisted his active duty service, and if so, whether it was aggravated by service, or whether his hypertension occurred during a period of ACDUTRA.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

	Sleep Apnea

The Veteran contends that his current sleep apnea manifested during active duty service.  While stationed at Fort Bragg in North Carolina, he reported that he was isolated from the rest of his troop in a separate barracks after complaints were made to his superiors by fellow servicemen about his loud snoring.  See April 2013 statements.  

At a March 2012 VA examination, the VA examiner noted that the Veteran was diagnosed with sleep apnea in 2008.  The VA examiner opined that "it is at least as likely as not that the Veteran's sleep apnea is due to military service, because it did not happen until he was on active duty."  As the VA examiner had already found that the Veteran's sleep apnea had not been diagnosed until 2008, the VA examiner did not sufficiently explain how the Veteran's current sleep apnea had occurred during his active duty service.  Notably, the VA examiner did not address the lay statements attesting to in-service complaints of the Veteran's loud snoring.  Since the March 2012 VA examiner's opinion was not supported by a sufficient rationale, the Board finds that the opinion is inadequate, and a remand is required to obtain a new VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard of the Commonwealth of Puerto Rico from 1997 to 2003.    

2.  Obtain all of the Veteran's outstanding treatment records for his right ankle disability, GERD, hypertension, rhinitis, and sleep apnea that are not currently of record.  

3.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's right ankle disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disability had its onset during active duty service, or was otherwise etiologically related to service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disability was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability?

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's GERD.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current GERD had its onset during active duty service, or was otherwise etiologically related to service?  

b.  Or, is it at least as likely as not (50 percent probability or greater) that the Veteran's current GERD was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected major depressive disorder, and/or medications used to treat his service-connected right knee disability and/or major depressive disorder?

In providing the above opinions, the VA examiner must address the Veteran's in-service gastrointestinal complaints, including his December 2003 in-service diagnosis for acute gastroenteritis.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  Obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's hypertension.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

a.  Did the Veteran's hypertension clearly and unmistakably (i.e., medically undebatable) exist prior to the Veteran's active duty service?  

b.  If it is found that the Veteran's current hypertension did clearly and unmistakably preexist his active duty service, can it also be concluded as medically undebatable that it was not aggravated by service, either because there was no increase in disability during service, or because any increase in disability was due to the natural progression of the preexisting condition?  

c.  If the Veteran's hypertension did not clearly an unmistakably preexist his active duty service, is it at least as likely as not that the Veteran's current hypertension had its onset during active duty service from October 2003 to July 2004, or was related to active duty service or a period of ACDUTRA?

In providing the above opinions, the VA examiner is asked to address the July 2003 National Guard treatment record documenting a diagnosis for hypertension.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

6.  Obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's rhinitis.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

a.  Did the Veteran's rhinitis clearly and unmistakably (i.e., medically undebatable) exist prior to the Veteran's active duty service?  

b.  If it is found that the Veteran's current rhinitis did clearly and unmistakably preexist his active duty service, can it also be concluded as medically undebatable that it was not aggravated by service, either because there was no increase in disability during service, or because any increase in disability was due to the natural progression of the preexisting condition?  

c.  If the Veteran's rhinitis did not clearly and unmistakably preexist his active duty service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current rhinitis had its onset during active duty service from October 2003 to July 2004, or was related to active duty service or a period of ACDUTRA?

In providing the above opinions, the VA examiner is asked to address the December 2001 report of medical history noting a history of allergic rhinitis.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

7.  Obtain a supplemental VA opinion by an appropriately qualified examiner for the Veteran's sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran' s current sleep apnea had its onset during active duty service, or is otherwise etiologically related to service?

In providing the above opinion, the VA examiner is asked to address the lay statements attesting to in-service reports of the Veteran's loud snoring, which resulted in his isolation to sleeping in separate barracks.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

8.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


